Exhibit EMPLOYMENT AGREEMENT AGREEMENT, made and entered into as of the 9th day of December, 2008 (the “Effective Date”) by and between Footstar, Inc., a Delaware corporation (the “Company”), and Jonathan M. Couchman (the “Executive”). WITNESSETH: WHEREAS, Executive currently serves as the Chairman of the Board of Directors of the Company (the “Board”); and WHEREAS, the Company is winding up its affairs and plans to liquidate in the 2009 calendar year; and WHEREAS, the Company desires to employ Executive to manage the wind down process pursuant to this Employment Agreement effective as of the Effective Date and to the extent determined by the Company to serve as Chief Executive Officer and President of the Company as of January 1, 2009 (or such other date as the Company may specify and as Executive may agree (such date, the “CEO Appointment Date”)) and Executive desires to accept such employment, subject to the terms and provisions of this Agreement. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is mutually acknowledged, the Company and Executive (individually a “Party” and together the “Parties”) agree as follows: 1. Term of Employment. The term of Executive’s employment under this Agreement shall commence on the Effective Date and end on the one-year anniversary thereof (the “Term”) or, if sooner, the date Executive’s employment is terminated pursuant to Section 7 hereof; provided, that, the parties hereto may mutually decide to extend the Term.Unless extended, Executive’s employment shall terminate upon expiration of the Term. 2. Position, Duties and Responsibilities. (a) Generally.In addition to his position as Chairman of the Board, for which he will be provided no additional compensation, during the period commencing on the Effective Date and ending on the CEO Appointment Date, Executive shall serve as the Company’s Chief Wind Down Officer and shall be responsible for managing the wind down of the Company including, without limitation, the disposition of the Company’s assets and any other administrative matters required in furtherance of the final dissolution of the Company.Effective as of the CEO Appointment Date and for the remainder of the Term, Executive shall cease to serve as the Company’s Chief Wind Down Officer and shall replace Mr. Jeffrey A. Shepard as the Company’s Chief Executive Officer and President and shall have and perform such duties, responsibilities, and authorities as shall be specified by the Company from time to time and as are customary for a Chief Executive Officer and President of a publicly held corporation of the size, type, and nature of the Company as they may exist from time to time and as are consistent with such position and status.During the Term, Executive shall devote substantially all of his business time and attention (except for periods of vacation or absence due to illness), and his best efforts, abilities, experience, and talent to his position and the businesses of the Company.For avoidance of doubt, the determination of whether and when to appoint the Executive to the position of Chief Executive Officer and President shall be made by the Company. 1 (b) Other Activities.Anything herein to the contrary notwithstanding, nothing in this Agreement shall preclude Executive from (i) engaging in charitable activities and community affairs and (ii) managing his personal investments and affairs; provided, that, such activities do not materially interfere with the proper performance of his duties and responsibilities under this Agreement. 3. Base Salary. During the Term, Executive shall be paid a base salary of $41,667 per month (pro rated for partial months) payable in accordance with the regular payroll practices of the Company, subject to periodic review for increase or decrease at the discretion of the Compensation Committee of the Board (“Base Salary”). 4. Restricted Stock Award. On the Effective Date or as soon as administratively practicable thereafter, the
